FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 December 1, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT



 JAVIER PADILLA,

               Petitioner - Appellant,                   No. 09-1362
          v.                                            (D. Colorado)
 RON WILEY, Warden, Federal Prison            (D.C. No. 1:09-CV-01111-ZLW)
 Camp - Florence,

               Respondent - Appellee.


                            ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and SEYMOUR, Circuit Judges.


      Javier Padilla, a federal prisoner appearing pro se, appeals the dismissal by

the United States District Court for the District of Colorado of his application for

relief under 28 U.S.C. § 2241. Exercising jurisdiction under 28 U.S.C. § 1291,

we affirm.

DISCUSSION



      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Padilla is a federal inmate housed at the Federal Prison Camp in

Florence, Colorado (FPC). He is serving a ten-year sentence, with a projected

release date of May 27, 2010, for conspiracy to distribute methamphetamine in

violation of 21 U.S.C. § 846. He applied to the district court for relief under

28 U.S.C. § 2241. The application asserts that officials at FPC are violating the

requirements of 18 U.S.C. §§ 3621(b) and 3624(c)(1)-(2) by categorically denying

(1) the transfer of eligible nonprerelease inmates to community correction centers

(CCCs) and (2) all inmates more than six months in residential re-entry centers.

The district court dismissed his claim without prejudice on the ground that he had

not exhausted all his administrative remedies. Mr. Padilla admitted that he has

not pursued any administrative avenues for relief; but he argued in district court

that doing so would have been futile, and thus not required, because any

requested relief would have been categorically denied.

      We review de novo the district court’s denial of relief under § 2241. See

Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). Because Mr. Padilla is

acting pro se, we construe his pleadings liberally. See Kay v. Bemis, 500 F.3d

1214, 1218 (10th Cir. 2007).

      Exhaustion of administrative remedies is a prerequisite to federal habeas

corpus relief. See McCormick v. Kline, 572 F.3d 841, 851 (10th Cir. 2009); Bun

v. Wiley, No. 09-1289, 2009 WL 3437831 (10th Cir. Oct. 27, 2009) (unpublished).

On appeal Mr. Padilla acknowledges that he has not pursued any administrative

                                         -2-
remedies. He contends, however, that he is not required to exhaust administrative

remedies because he is not challenging the application of Bureau of Prisons

(BOP) regulations or policies but, rather, their validity. But Mr. Padilla did not

raise this contention in district court. Therefore, we decline to address it. See

King v. United States, 301 F.3d 1270, 1274 (10th Cir. 2002) (As a general rule,

“this court will not consider an issue on appeal that was not raised below.”).

      In addition, Mr. Padilla argues that exhaustion of administrative remedies

should not be required because it would have taken him six months to exhaust his

remedies, and this “would have ate into Padilla’s halfway house time.” Aplt. Br.

at 4; see id. at 3. But as the district court’s decision explains, any time crunch in

resolving Mr. Padilla’s concern was of his own making. Accordingly, we hold

that Mr. Padilla had no excuse for failing to exhaust his administrative remedies.

      Mr. Padilla also argues that the district court “abused its discretion in

ordering a Preliminary Response within 20 days limited only to the issue of the

exhaustion of administrative remedies when the District Court should have

dismissed the petition forthwith if it believed exhaustion was required in accord

with Rule 4 of §2254 Rules.” Aplt. Br. at 3. He asserts that “[w]hen the district

court saw that Padilla did not exhaust administrative remedies, it should have

dismissed his application forthwith pursuant to Rule 4 § 2254 Cases, if it believed

that exhaustion was sine qua non.” Id. It appears that Mr. Padilla is arguing that

the district court’s not dismissing his case immediately “created unnecessary

                                         -3-
delay.” Id. In light of our ruling on exhaustion, however, Mr. Padilla cannot

show any prejudice. He has not prevailed on appeal, so he has suffered no injury

by any delay in our review of the district court’s decision.

CONCLUSION

      We AFFIRM the district court’s dismissal without prejudice of

Mr. Padilla’s § 2241 application. We GRANT Mr. Padilla’s motion for leave to

proceed in forma pauperis.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -4-